Exhibit 10.1
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of August 2, 2011 is
by and between The Chefs’ Warehouse, Inc., a Delaware corporation with its
principal place of business at 100 East Ridge Road, Ridgefield, Connecticut
(together with its subsidiaries, the “Company”), and Christopher Pappas, a
resident of Ridgefield, Connecticut (the “Executive”).
W I T N E S S E T H:
     WHEREAS, the Company and the Executive are parties to an Employment Letter,
as amended by that certain First Amendment to Employment Letter, dated as of
December 12, 2008, (as amended, the “Employment Letter”); and
     WHEREAS, the Company and the Executive now desire to enter into this
Agreement, which supersedes and replaces the Letter Agreement and sets forth the
terms and conditions of the Executive’s continuing employment with the Company.
     NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
promises and covenants set forth below and other good and valuable
consideration, receipt of which is hereby acknowledged, the Company and the
Executive do hereby agree as follows:
     1. Employment. The Company hereby continues to employ the Executive and the
Executive hereby accepts continued employment with the Company, upon the terms
and subject to the conditions set forth herein. The Executive shall continue to
serve as President and Chief Executive Officer of the Company and such other
office or offices to which Executive may be appointed or elected by the Board of
Directors of the Company (the “Board of Directors”). Subject to the direction
and supervision of the Board of Directors, the Executive shall perform such
duties as are customarily associated with the offices of President and Chief
Executive Officer and such other offices to which Executive may be appointed or
elected by the Board of Directors and such additional duties as the Board of
Directors may determine. The Executive will report directly to the Board of
Directors. During the term of employment, the Executive will devote the
Executive’s best efforts and full time and attention during normal business
hours to the business and affairs of the Company. The Executive agrees to serve,
without any additional compensation, as a director of the Company and as a
member of the board of directors and/or as an officer of any subsidiary or
affiliated entity of the Company. If the Executive’s employment terminates for
any reason, whether such termination is voluntary or involuntary, the Executive
will resign as a director of the Company (and as a director and/or officer of
any of the Company’s subsidiaries or affiliated entities), such resignation to
be effective no later than the date of termination of the Executive’s employment
with the Company.
     2. Term. Subject to the provisions of termination as hereinafter provided,
the initial term of the Executive’s employment under this Agreement shall begin
on the date hereof and shall terminate on the third anniversary of the date
hereof (the “Initial Term”). Unless the Company notifies the Executive that his
employment under this Agreement will not be extended or the Executive notifies
the Company that he is not willing to extend his employment, the term of his
employment under this Agreement shall automatically be extended for additional
one (1)

 



--------------------------------------------------------------------------------



 



year periods on the same terms and conditions as set forth herein (individually
and collectively, the “Renewal Term”). The Initial Term and the Renewal Term are
sometimes referred to collectively herein as the “Term.”
     3. Notice of Non-Renewal. If the Company or the Executive elects not to
extend the Executive’s employment under this Agreement, the electing party shall
do so by notifying the other party in writing not less than sixty (60) days
prior to the expiration of the Initial Term or any Renewal Term.
     4. Compensation.
     4.1 Base Salary. Until termination of the Executive’s employment with the
Company pursuant to this Agreement, the Company shall pay the Executive a base
salary (“Base Salary”) of seven hundred fifty thousand dollars ($750,000.00) per
annum, which shall be payable to the Executive in regular installments in
accordance with the Company’s general payroll policies and practices. The
Executive’s compensation will be reviewed periodically by the Board of Directors
of the Company, or a committee or subcommittee thereof to which compensation
matters have been delegated, and after taking into consideration both the
performance of the Company and the personal performance of the Executive, the
Board of Directors of the Company, or any such committee or subcommittee, in
their sole discretion, may increase the Executive’s compensation to any amount
it may deem appropriate.
     4.2 Bonus. In the event either the Company or the Executive, or both,
respectively achieve certain financial performance and personal performance
targets of the Company (as established by the Board of Directors, or a committee
or subcommittee thereof to which compensation matters have been delegated)
pursuant to a cash compensation incentive plan or similar plan or arrangement
established by the Company, the Company shall pay to the Executive an annual
cash bonus during the Term of this Agreement pursuant to the terms of such plan
or arrangement. This bonus, if any, shall be paid to the Executive by March 15
of the year following the year in which the services which gave rise to the
bonus were performed. The Board of Directors of the Company (or applicable
committee or subcommittee) may review and revise the terms of the cash
compensation incentive plan or similar plan referenced above at any time, after
taking into consideration both the performance of the Company and the personal
performance of the Executive, among other factors, and may, in their sole
discretion, amend the cash compensation incentive or similar plan or arrangement
in any manner it may deem appropriate; provided, however, that any such
amendment to the plan or arrangement shall not affect the Executive’s right to
participate in such amended plan or plans.
     4.3 Benefits. The Executive shall be entitled to four (4) weeks of paid
vacation annually. In addition, the Executive shall be entitled to participate
in all compensation or employee benefit plans or programs and receive all
benefits and perquisites for which any salaried employees are eligible under any
existing or future plan or program established by the Company for salaried
employees. The Executive will participate to the extent permissible under the
terms and provisions of such plans or programs in accordance with program
provisions. These may include group hospitalization, health, dental care, life
or other insurance, tax qualified pension, savings, thrift and profit sharing
plans, termination pay programs, sick leave plans, travel or accident insurance,
disability insurance, and equity-based incentive plans. Nothing in

2



--------------------------------------------------------------------------------



 



this Agreement shall preclude the Company from amending or terminating any of
the plans or programs applicable to salaried or senior executives as long as
such amendment or termination is applicable to all salaried employees or senior
executives. In addition, the Executive shall be reimbursed by the Company up to
two thousand dollars ($2,000.00) per month for a leased motor vehicle for the
Executive’s use in connection with the Executive’s duties as an executive
officer of the Company.
     4.4 Expenses Incurred in Performance of Duties. The Company shall pay or
promptly reimburse the Executive for all reasonable travel and other business
expenses incurred by the Executive in the performance of the Executive’s duties
under this Agreement in accordance with the Company’s policies in effect from
time to time with respect to business expenses. Notwithstanding any other
provision of this Section 4.4, the Executive shall be reimbursed for such
expenses no later than December 31 of the year following the year in which such
expenses were incurred.
     4.5 Withholdings. All compensation payable hereunder shall be subject to
withholding for federal income taxes, FICA and all other applicable federal,
state and local withholding requirements.
     4.6 Recoupment. Notwithstanding any other provision contained herein, any
amounts paid or payable to the Executive pursuant to this Agreement or otherwise
by the Company, including any equity compensation granted to the Executive, may
be subject to forfeiture or repayment to the Company pursuant to any clawback
policy as adopted by the Board of Directors from time to time and applicable to
senior executives of the Company, and Executive hereby agrees to be bound by any
such policy.
     5. Termination of Agreement.
     5.1 General. During the term of this Agreement, the Company may, at any
time and in its sole discretion, terminate this Agreement with or without Cause,
effective as of the date of provision of written notice to the Executive
thereof.
     5.2 Effect of Termination with Cause. If the Executive’s employment with
the Company shall be terminated with Cause during the Term of this Agreement:
(i) the Company shall pay to the Executive the Base Salary earned through the
date of termination of the Executive’s employment with the Company (the
“Termination Date”); and (ii) the Company shall not have any further obligations
to the Executive under this Agreement except those required to be provided by
law or under the terms of any other agreement between the Company and the
Executive. For purposes of this Agreement, “Cause” shall mean: (i) the engaging
by the Executive in willful misconduct that is injurious to the Company or its
affiliates, or (ii) the embezzlement or misappropriation of funds or property of
the Company or its affiliates by the Executive; provided that, no act, or
failure to act, on the Executive’s part shall be considered “willful” unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the Executive’s action or omission was in the best
interest of the Company.
     5.3 Effect of Termination without Cause. If the Executive’s employment with
the Company shall be terminated by the Company without Cause during the Term of
this

3



--------------------------------------------------------------------------------



 



Agreement: (i) the Company shall pay to the Executive the Base Salary earned
through the Termination Date; and (ii) the Company shall pay to the Executive an
amount equal to the Executive’s Base Salary, as in effect on the Termination
Date, payable for a period of one (1) year from the Termination Date and on the
same terms and with the same frequency as the Executive’s Base Salary was paid
prior to such termination. In addition to such Base Salary continuation, if the
Executive’s employment with the Company is terminated by the Company without
Cause, then Executive shall be entitled to receive any bonus payment described
in Section 4.2 previously earned by the Executive (but not paid), payable as
provided in Section 4.2. For the avoidance of doubt, no bonus payment shall be
“earned” within the meaning of the previous sentence unless the performance
period applicable to such bonus has fully elapsed.
     5.4 Resignation by the Executive. The Executive shall be entitled to resign
the Executive’s employment with the Company at any time during the Term of this
Agreement. If the Executive resigns during the Term of this Agreement: (i) the
Company shall pay to the Executive the Base Salary earned through the
Termination Date; and (ii) the Company shall not have any further obligations to
the Executive under this Agreement except those required to be provided by law
or under the terms of any other agreement between the Company and the Executive.
     5.5 Section 409A. It is intended that (1) each installment of the payments
provided under this Agreement is a separate “payment” for purposes of
Section 409A of the United States Internal Revenue Code of 1986 (the “Code”) and
(2) that the payments satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A of the Code provided under Treasury
Regulations 1.409A-1(b)(4), 1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v).
Notwithstanding anything to the contrary in this Agreement, if the Company
determines (i) that on the date Executive’s employment with the Company
terminates or at such other time that the Company determines to be relevant, the
Executive is a “specified employee” (as such term is defined under Treasury
Regulation 1.409A-1(i)(1)) of the Company and (ii) that any payments to be
provided to the Executive pursuant to this Agreement are or may become subject
to the additional tax under Section 409A(a)(1)(B) of the Code or any other taxes
or penalties imposed under Section 409A of the Code (“Section 409A Taxes”) if
provided at the time otherwise required under this Agreement then (A) such
payments shall be delayed until the date that is six months after the date of
Executive’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)) with the Company, or such shorter period that, as
determined by the Company, is sufficient to avoid the imposition of Section 409A
Taxes (the “Payment Delay Period”) and (B) such payments shall be increased by
an amount equal to interest on such payments for the Payment Delay Period at a
rate equal to the prime rate in effect as of the date the payment was first due
(for this purpose, the prime rate will be based on the rate published from time
to time in The Wall Street Journal). Any payments delayed pursuant to this
Section 5.5 shall be made in a lump sum on the first day of the seventh month
following the Executive’s “separation from service” (as such term is defined
under Treasury Regulation 1.409A-1(h)), or such earlier date that, as determined
by the Committee, is sufficient to avoid the imposition of any Section 409A
Taxes.

4



--------------------------------------------------------------------------------



 



     6. Non-Competition, Non-Solicitation, Confidentiality and Non-Disclosure.
     6.1 Non-Competition and Non-Solicitation. The Executive hereby covenants
and agrees that during the Term of the Executive’s employment hereunder and for
a period of one (1) year thereafter, Executive shall not, directly or
indirectly: (i) own any interest in, operate, join, control or participate as a
partner, director, principal, officer or agent of, enter into the employment of,
act as a consultant to, or perform any services for any entity (each a
“Competing Entity”) which has material operations which compete with any
business in which the Company or any of its subsidiaries is then engaged or, to
the then existing knowledge of the Executive, proposes to engage; (ii) solicit
any customer or client of the Company or any of its subsidiaries (other than on
behalf of the Company) with respect to any business in which the Company or any
of its subsidiaries is then engaged or, to the then existing knowledge of the
Executive, proposes to engage; or (iii) induce or encourage any employee of the
Company or any of its subsidiaries or affiliated entities to leave the employ of
the Company or any of its subsidiaries or affiliated entities; provided, that
the Executive may, solely as an investment, hold equity securities of the
Company and not more than five percent (5%) of the combined voting securities of
any publicly-traded corporation or other business entity. The foregoing
covenants and agreements of the Executive are referred to herein as the
“Restrictive Covenant.” The Executive acknowledges that he has carefully read
and considered the provisions of the Restrictive Covenant and, having done so,
agrees that the restrictions set forth in this Section 6.1, including without
limitation the time period of restriction set forth above, are fair and
reasonable and are reasonably required for the protection of the legitimate
business and economic interests of the Company. The Executive further
acknowledges that the Company would not have entered into this Agreement absent
Executive’s agreement to the foregoing.
          In the event that, notwithstanding the foregoing, any of the
provisions of this Section 6.1 or any parts hereof shall be held to be invalid
or unenforceable, the remaining provisions or parts hereof shall nevertheless
continue to be valid and enforceable as though the invalid or unenforceable
portions or parts had not been included herein. In the event that any provision
of this Section 6.1 relating to the time period and/or the area of restriction
and/or related aspects shall be declared by a court of competent jurisdiction to
exceed the maximum restrictiveness such court deems reasonable and enforceable,
the time period and/or area of restriction and/or related aspects deemed
reasonable and enforceable by such court shall become and thereafter be the
maximum restrictions in such regard, and the provisions of the Restrictive
Covenant shall remain enforceable to the fullest extent deemed reasonable by
such court.
     6.2 Confidential Information.
          (a) Obligation to Maintain Confidentiality. The Executive acknowledges
that the continued success of the Company depends upon the use and protection of
a large body of confidential and proprietary information, including confidential
and proprietary information now existing or to be developed in the future.
“Confidential Information” will be defined as all information of any sort
(whether merely remembered or embodied in a tangible or intangible form) that is
(i) related to the Company’s prior, current or potential business and (ii) not
generally or publicly known. Therefore, the Executive agrees not to disclose or
use for the Executive’s own account any of such Confidential Information, except
as reasonably necessary for the performance of the Executive’s duties as an
employee or director of the Company,

5



--------------------------------------------------------------------------------



 



without prior written consent of the Board of Directors, unless and to the
extent that any Confidential Information (i) becomes generally known to and
available for use by the public other than as a result of the Executive’s
improper acts or omissions to act or (ii) is required to be disclosed pursuant
to any applicable law, regulatory action or court order; provided, however, that
the Executive must give the Company prompt written notice of any such legal
requirement, disclose no more information than is so required, and cooperate
fully with all efforts by the Company (at the Company’s sole expense) to obtain
a protective order or similar confidentiality treatment for such information.
Upon the termination of the Executive’s employment with the Company, the
Executive agrees to deliver to the Company, upon request, all memoranda, notes,
plans, records, reports and other documents (including copies thereof and
electronic media) relating to the business of the Company (including, without
limitation, all Confidential Information) that the Executive may then possess or
have under the Executive’s control, other than such documents as are generally
or publicly known (provided, that such documents are not known as a result of
the Executive’s breach or actions in violation of this Agreement); and at any
time thereafter, if any such materials are brought to the Executive’s attention
or the Executive discovers them in the Executive’s possession, the Executive
shall deliver such materials to the Company immediately upon such notice or
discovery.
          (b) Ownership of Intellectual Property. If the Executive creates,
invents, designs, develops, contributes to or improves any works of authorship,
inventions, materials, documents or other work product or other intellectual
property, either alone or in conjunction with third parties, at any time during
the time that the Executive is employed by the Company (“Works”), to the extent
that such Works were created, invented, designed, developed, contributed to, or
improved with the use of any Company resources and/or within the scope of such
employment (collectively, the “Company Works”), the Executive shall promptly and
fully disclose such Company Works to the Company. Any copyrightable work falling
within the definition of Company Works shall be deemed a “work made for hire” as
such term is defined in 17 U.S.C. § 101. The Executive hereby (i) irrevocably
assigns, transfers and conveys, to the extent permitted by applicable law, all
right, title and interest in and to the Company Works on a worldwide basis
(including, without limitation, rights under patent, copyright, trademark, trade
secret, unfair competition and related laws) to the Company or such other entity
as the Company shall designate, to the extent ownership of any such rights does
not automatically vest in the Company under applicable law, and (ii) waives any
moral rights therein to the fullest extent permitted under applicable law. The
Executive agrees not to use any Company Works for the Executive’s personal
benefit, the benefit of a competitor, or for the benefit of any person or entity
other than the Company. The Executive agrees to execute any further documents
and take any further reasonable actions requested by the Company to assist it in
validating, effectuating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of its rights hereunder, all at the
Company’s sole expense.
          (c) Third Party Information. The Executive understands that the
Company will receive from third parties confidential or proprietary information
(“Third Party Information”) subject to a duty on the Company’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes. During the time that the Executive is employed by the Company or
serves on the Company’s Board of Directors and at all times thereafter, the
Executive will hold information which the Executive knows, or reasonably should
know, to be Third Party Information in the strictest confidence and will not
disclose to anyone

6



--------------------------------------------------------------------------------



 



(other than personnel of the Company who need to know such information in
connection with their work for the Company) or use, except in connection with
the Executive’s work for the Company, Third Party Information unless expressly
authorized in writing by the Board of Directors or the information (i) becomes
generally known to and available for use by the public other than as a result of
the Executive’s improper acts or omissions or (ii) is required to be disclosed
pursuant to any applicable law, regulatory action or court order.
          (d) Use of Information of Prior Employers. During the Term, the
Executive shall not use or disclose any Confidential Information including trade
secrets, if any, of any former employers or any other person to whom the
Executive has an obligation of confidentiality, and shall not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom the Executive has an obligation
of confidentiality unless consented to in writing by the former employer or
person. The Executive shall use in the performance of the Executive’s duties
only information that is (i) generally known and used by persons with training
and experience comparable to the Executive’s and that is (x) common knowledge in
the industry or (y) is otherwise legally in the public domain, (ii) otherwise
provided or developed by the Company or (iii) in the case of materials, property
or information belonging to any former employer or other person to whom the
Executive has an obligation of confidentiality, approved for such use in writing
by such former employer or person.
          (e) Disparaging Statements. During the time that the Executive is
employed by the Company or serves on the Company’s Board of Directors and at all
times thereafter, the Executive shall not disparage the Company or any of its
officers, directors, employees, agents or representatives, or any of such
entities’ products or services; provided, that the foregoing shall not prohibit
the Executive from making any general competitive statements or communications
about the Company or their businesses in the ordinary course of competition. The
Company agrees that (i) it shall not issue any public statements disparaging the
Executive and (ii) it shall take reasonable steps to ensure that the senior
executive officers of the Company shall not disparage the Executive.
Notwithstanding the foregoing, nothing in this Section 6.2(e) shall prevent the
Executive or the Company from enforcing any rights under this Agreement or any
other agreement to which the Executive and the Company are party, or otherwise
limit such enforcement.
     6.3 Enforcement. The parties hereto agree that money damages would not be
an adequate remedy for any breach of Section 6.1 or 6.2 by the Executive or any
breach of Section 6.2(e) by the Company, and any breach of the terms of
Section 6.1 or 6.2 by the Executive or Section 6.2(e) by the Company would
result in irreparable injury and damage to the other party for which such party
would have no adequate remedy at law. Therefore, in the event of a breach or
threatened breach of Section 6.1 or 6.2 by the Executive or of Section 6.2(e) by
the Company, the Company or its successors or assigns or the Executive, as
applicable, in addition to other rights and remedies existing in their or the
Executive’s favor, shall be entitled to specific performance and/or immediate
injunctive or other equitable relief from a court of competent jurisdiction in
order to enforce, or prevent any violations of, the provisions of Section 6.1 or
6.2 (in the case of a breach by the Executive) or Section 6.2(e) (in the case of
a breach by the Company) (without posting a bond or other security), without
having to prove damages, and to the payment by the breaching party of all of the
other party’s costs and expenses, including

7



--------------------------------------------------------------------------------



 



reasonable attorneys’ fees and costs, in addition to any other remedies to which
the other party may be entitled at law or in equity. The terms of this Section
shall not prevent either party from pursuing any other available remedies for
any breach or threatened breach hereof, including but not limited to the
recovery of damages from the other party.
     7. Indemnification. The Company shall indemnify the Executive to the
fullest extent that would be permitted by law (including a payment of expenses
in advance of final disposition of a proceeding) as in effect at the time of the
subject act or omission, or by the Certificate of Incorporation of the Company
as in effect at such time, or by the terms of any indemnification agreement
between the Company and the Executive, whichever affords greatest protection to
the Executive, and the Executive shall be entitled to the protection of any
insurance policies the Company may elect to maintain generally for the benefit
of its officers or, during the Executive’s service in such capacity, directors
(and to the extent the Company maintains such an insurance policy or policies,
in accordance with its or their terms to the maximum extent of the coverage
available for any company officer or director), against all costs, charges and
expenses whatsoever incurred or sustained by the Executive (including but not
limited to any judgment entered by a court of law) at the time such costs,
charges and expenses are incurred or sustained, in connection with any action,
suit or proceeding to which the Executive may be made a party by reason of his
being or having been an officer or employee of the Company, or serving as an
officer or employee of an affiliate of the Company, at the request of the
Company, other than any action, suit or proceeding brought against the Executive
by or on account of his breach of the provisions of any employment agreement
with a third party that has not been disclosed by the Executive to the Company.
The provisions of this Section 7 shall specifically survive the expiration or
earlier termination of this Agreement.
     8. Notices. Any notice required or desired to be given under this Agreement
shall be in writing and shall be delivered personally, transmitted by facsimile
or mailed by registered mail, return receipt requested, or delivered by
overnight courier service and shall be deemed to have been given on the date of
its delivery, if delivered, and on the third (3rd) full business day following
the date of the mailing, if mailed, to each of the parties thereto at the
following respective addresses or such other address as may be specified in any
notice delivered or mailed as above provided:

         
 
  (i)   If to the Executive, to:
 
       
 
      Christopher Pappas
 
      Ridgefield, Connecticut 06877
 
       
 
  (ii)   If to the Company, to:
 
       
 
      The Chefs’ Warehouse, Inc.
 
      100 East Ridge Road
 
      Ridgefield, Connecticut 06877
 
      Attention: Alexandros Aldous
 
      Facsimile: (203) 894-9108

8



--------------------------------------------------------------------------------



 



     9. Waiver of Breach. The waiver by either party of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by the other party. No waiver of any provision of this Agreement shall be
implied from any course of dealing between the parties hereto or from any
failure by either party hereto to assert any rights hereunder on any occasion or
series of occasions.
     10. Assignment. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company. The Executive acknowledges that the services to be
rendered by him are unique and personal, and the Executive may not assign any of
his rights or delegate any of his duties or obligations under this Agreement.
     11. Entire Agreement; Amendment. This Agreement contains the entire
agreement of the parties relating to the subject matter herein and supersedes in
full and in all respects any prior oral or written agreement, arrangement or
understanding between the parties with respect to Executive’s employment with
the Company, including without limitation the Letter Agreement. For the
avoidance of doubt, the covenants contained herein are separate and apart from
any covenants not to compete or solicit set forth in any non-competition and
non-solicitation agreement between the Executive and the Company. This Agreement
may not be amended or changed orally but only by an agreement in writing signed
by the party against whom enforcement of any waiver, change, modification,
extension or discharge is sought.
     12. Controlling Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.
     13. Jurisdiction and Venue. This Agreement will be deemed performable by
all parties in, and venue will exclusively be in the state or federal courts
located in the State of Connecticut. The Executive and the Company hereby
consent to the personal jurisdiction of these courts and waive any objections
that such venue is objectionable or improper.
     14. Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY. The losing party
in any lawsuit or proceeding relating to or arising in any way from this
Agreement or the matters contemplated hereby shall pay the reasonable attorneys’
fees and costs of the prevailing party in such lawsuit or proceeding.
     15. Severability. If any provision of this Agreement or the application of
any such provision to any party or circumstances will be determined by any court
of competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the

9



--------------------------------------------------------------------------------



 



application of such provision to such person or circumstances other than those
to which it is so determined to be invalid and unenforceable, will not be
affected thereby, and each provision hereof will be validated and will be
enforced to the fullest extent permitted by law.
     16. Headings. The sections, subjects and headings in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
[signature page to follow]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have hereto executed this Agreement as of
the day and year first written above.

                  EXECUTIVE:
 
                CHRISTOPHER PAPPAS
 
                /s/ Christopher Pappas
 
                COMPANY:
 
                THE CHEFS’ WAREHOUSE, INC.
 
           
 
  By:   /s/ Alexandros Aldous            
 
      Name: Alexandros Aldous
 
           
 
      Title: Legal Services Director
 
           

